       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 1 of 451




WASHAR0002921
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 2 of 451




WASHAR0002922
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 3 of 451




WASHAR0002923
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 4 of 451




WASHAR0002924
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 5 of 451




WASHAR0002925
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 6 of 451




WASHAR0002926
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 7 of 451




WASHAR0002927
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 8 of 451




WASHAR0002928
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 9 of 451




WASHAR0002929
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 10 of 451




WASHAR0002930
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 11 of 451




WASHAR0002931
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 12 of 451




WASHAR0002932
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 13 of 451




WASHAR0002933
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 14 of 451




WASHAR0002934
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 15 of 451




WASHAR0002935
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 16 of 451




WASHAR0002936
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 17 of 451




WASHAR0002937
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 18 of 451




WASHAR0002938
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 19 of 451




WASHAR0002939
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 20 of 451




WASHAR0002940
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 21 of 451




WASHAR0002941
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 22 of 451




WASHAR0002942
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 23 of 451




WASHAR0002943
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 24 of 451




WASHAR0002944
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 25 of 451




WASHAR0002945
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 26 of 451




WASHAR0002946
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 27 of 451




WASHAR0002947
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 28 of 451




WASHAR0002948
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 29 of 451




WASHAR0002949
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 30 of 451




WASHAR0002950
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 31 of 451




WASHAR0002951
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 32 of 451




WASHAR0002952
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 33 of 451




WASHAR0002953
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 34 of 451




WASHAR0002954
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 35 of 451




WASHAR0002955
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 36 of 451




WASHAR0002956
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 37 of 451




WASHAR0002957
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 38 of 451




WASHAR0002958
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 39 of 451




WASHAR0002959
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 40 of 451




WASHAR0002960
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 41 of 451




WASHAR0002961
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 42 of 451




WASHAR0002962
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 43 of 451




WASHAR0002963
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 44 of 451




WASHAR0002964
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 45 of 451




WASHAR0002965
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 46 of 451




WASHAR0002966
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 47 of 451




WASHAR0002967
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 48 of 451




WASHAR0002968
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 49 of 451




WASHAR0002969
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 50 of 451




WASHAR0002970
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 51 of 451




WASHAR0002971
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 52 of 451




WASHAR0002972
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 53 of 451




WASHAR0002973
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 54 of 451




WASHAR0002974
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 55 of 451




WASHAR0002975
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 56 of 451




WASHAR0002976
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 57 of 451




WASHAR0002977
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 58 of 451




WASHAR0002978
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 59 of 451




WASHAR0002979
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 60 of 451




WASHAR0002980
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 61 of 451




WASHAR0002981
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 62 of 451




WASHAR0002982
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 63 of 451




WASHAR0002983
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 64 of 451




WASHAR0002984
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 65 of 451




WASHAR0002985
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 66 of 451




WASHAR0002986
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 67 of 451




WASHAR0002987
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 68 of 451




WASHAR0002988
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 69 of 451




WASHAR0002989
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 70 of 451




WASHAR0002990
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 71 of 451




WASHAR0002991
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 72 of 451




WASHAR0002992
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 73 of 451




WASHAR0002993
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 74 of 451




WASHAR0002994
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 75 of 451




WASHAR0002995
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 76 of 451




WASHAR0002996
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 77 of 451




WASHAR0002997
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 78 of 451




WASHAR0002998
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 79 of 451




WASHAR0002999
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 80 of 451




WASHAR0003000
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 81 of 451




WASHAR0003001
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 82 of 451




WASHAR0003002
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 83 of 451




WASHAR0003003
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 84 of 451




WASHAR0003004
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 85 of 451




WASHAR0003005
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 86 of 451




WASHAR0003006
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 87 of 451




WASHAR0003007
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 88 of 451




WASHAR0003008
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 89 of 451




WASHAR0003009
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 90 of 451




WASHAR0003010
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 91 of 451




WASHAR0003011
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 92 of 451




WASHAR0003012
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 93 of 451




WASHAR0003013
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 94 of 451




WASHAR0003014
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 95 of 451




WASHAR0003015
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 96 of 451




WASHAR0003016
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 97 of 451




WASHAR0003017
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 98 of 451




WASHAR0003018
       Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 99 of 451




WASHAR0003019
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 100 of 451




WASHAR0003020
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 101 of 451




WASHAR0003021
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 102 of 451




WASHAR0003022
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 103 of 451




WASHAR0003023
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 104 of 451




WASHAR0003024
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 105 of 451




WASHAR0003025
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 106 of 451




WASHAR0003026
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 107 of 451




WASHAR0003027
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 108 of 451




WASHAR0003028
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 109 of 451




WASHAR0003029
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 110 of 451




WASHAR0003030
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 111 of 451




WASHAR0003031
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 112 of 451




WASHAR0003032
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 113 of 451




WASHAR0003033
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 114 of 451




WASHAR0003034
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 115 of 451




WASHAR0003035
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 116 of 451




WASHAR0003036
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 117 of 451




WASHAR0003037
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 118 of 451




WASHAR0003038
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 119 of 451




WASHAR0003039
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 120 of 451




WASHAR0003040
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 121 of 451




WASHAR0003041
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 122 of 451




WASHAR0003042
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 123 of 451




WASHAR0003043
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 124 of 451




WASHAR0003044
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 125 of 451




WASHAR0003045
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 126 of 451




WASHAR0003046
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 127 of 451




WASHAR0003047
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 128 of 451




WASHAR0003048
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 129 of 451




WASHAR0003049
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 130 of 451




WASHAR0003050
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 131 of 451




WASHAR0003051
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 132 of 451




WASHAR0003052
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 133 of 451




WASHAR0003053
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 134 of 451




WASHAR0003054
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 135 of 451




WASHAR0003055
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 136 of 451




WASHAR0003056
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 137 of 451




WASHAR0003057
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 138 of 451




WASHAR0003058
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 139 of 451




WASHAR0003059
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 140 of 451




WASHAR0003060
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 141 of 451




WASHAR0003061
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 142 of 451




WASHAR0003062
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 143 of 451




WASHAR0003063
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 144 of 451




WASHAR0003064
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 145 of 451




WASHAR0003065
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 146 of 451




WASHAR0003066
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 147 of 451




WASHAR0003067
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 148 of 451




WASHAR0003068
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 149 of 451




WASHAR0003069
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 150 of 451




WASHAR0003070
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 151 of 451




WASHAR0003071
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 152 of 451




WASHAR0003072
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 153 of 451




WASHAR0003073
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 154 of 451




WASHAR0003074
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 155 of 451




WASHAR0003075
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 156 of 451




WASHAR0003076
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 157 of 451




WASHAR0003077
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 158 of 451




WASHAR0003078
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 159 of 451




WASHAR0003079
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 160 of 451




WASHAR0003080
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 161 of 451




WASHAR0003081
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 162 of 451




WASHAR0003082
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 163 of 451




WASHAR0003083
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 164 of 451




WASHAR0003084
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 165 of 451




WASHAR0003085
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 166 of 451




WASHAR0003086
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 167 of 451




WASHAR0003087
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 168 of 451




WASHAR0003088
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 169 of 451




WASHAR0003089
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 170 of 451




WASHAR0003090
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 171 of 451




WASHAR0003091
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 172 of 451




WASHAR0003092
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 173 of 451




WASHAR0003093
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 174 of 451




WASHAR0003094
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 175 of 451




WASHAR0003095
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 176 of 451




WASHAR0003096
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 177 of 451




WASHAR0003097
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 178 of 451




WASHAR0003098
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 179 of 451




WASHAR0003099
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 180 of 451




WASHAR0003100
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 181 of 451




WASHAR0003101
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 182 of 451




WASHAR0003102
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 183 of 451




WASHAR0003103
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 184 of 451




WASHAR0003104
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 185 of 451




WASHAR0003105
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 186 of 451




WASHAR0003106
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 187 of 451




WASHAR0003107
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 188 of 451




WASHAR0003108
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 189 of 451




WASHAR0003109
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 190 of 451




WASHAR0003110
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 191 of 451




WASHAR0003111
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 192 of 451




WASHAR0003112
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 193 of 451




WASHAR0003113
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 194 of 451




WASHAR0003114
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 195 of 451




WASHAR0003115
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 196 of 451




WASHAR0003116
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 197 of 451




WASHAR0003117
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 198 of 451




WASHAR0003118
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 199 of 451




WASHAR0003119
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 200 of 451




WASHAR0003120
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 201 of 451




WASHAR0003121
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 202 of 451




WASHAR0003122
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 203 of 451




WASHAR0003123
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 204 of 451




WASHAR0003124
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 205 of 451




WASHAR0003125
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 206 of 451




WASHAR0003126
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 207 of 451




WASHAR0003127
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 208 of 451




WASHAR0003128
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 209 of 451




WASHAR0003129
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 210 of 451




WASHAR0003130
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 211 of 451




WASHAR0003131
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 212 of 451




WASHAR0003132
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 213 of 451




WASHAR0003133
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 214 of 451




WASHAR0003134
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 215 of 451




WASHAR0003135
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 216 of 451




WASHAR0003136
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 217 of 451




WASHAR0003137
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 218 of 451




WASHAR0003138
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 219 of 451




WASHAR0003139
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 220 of 451




WASHAR0003140
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 221 of 451




WASHAR0003141
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 222 of 451




WASHAR0003142
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 223 of 451




WASHAR0003143
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 224 of 451




WASHAR0003144
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 225 of 451




WASHAR0003145
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 226 of 451




WASHAR0003146
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 227 of 451




WASHAR0003147
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 228 of 451




WASHAR0003148
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 229 of 451




WASHAR0003149
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 230 of 451




WASHAR0003150
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 231 of 451




WASHAR0003151
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 232 of 451




WASHAR0003152
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 233 of 451




WASHAR0003153
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 234 of 451




WASHAR0003154
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 235 of 451




WASHAR0003155
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 236 of 451




WASHAR0003156
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 237 of 451




WASHAR0003157
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 238 of 451




WASHAR0003158
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 239 of 451




WASHAR0003159
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 240 of 451




WASHAR0003160
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 241 of 451




WASHAR0003161
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 242 of 451




WASHAR0003162
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 243 of 451




WASHAR0003163
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 244 of 451




WASHAR0003164
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 245 of 451




WASHAR0003165
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 246 of 451




WASHAR0003166
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 247 of 451




WASHAR0003167
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 248 of 451




WASHAR0003168
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 249 of 451




WASHAR0003169
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 250 of 451




WASHAR0003170
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 251 of 451




WASHAR0003171
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 252 of 451




WASHAR0003172
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 253 of 451




WASHAR0003173
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 254 of 451




WASHAR0003174
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 255 of 451




WASHAR0003175
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 256 of 451




WASHAR0003176
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 257 of 451




WASHAR0003177
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 258 of 451




WASHAR0003178
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 259 of 451




WASHAR0003179
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 260 of 451




WASHAR0003180
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 261 of 451




WASHAR0003181
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 262 of 451




WASHAR0003182
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 263 of 451




WASHAR0003183
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 264 of 451




WASHAR0003184
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 265 of 451




WASHAR0003185
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 266 of 451




WASHAR0003186
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 267 of 451




WASHAR0003187
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 268 of 451




WASHAR0003188
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 269 of 451




WASHAR0003189
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 270 of 451




WASHAR0003190
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 271 of 451




WASHAR0003191
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 272 of 451




WASHAR0003192
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 273 of 451




WASHAR0003193
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 274 of 451




WASHAR0003194
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 275 of 451




WASHAR0003195
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 276 of 451




WASHAR0003196
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 277 of 451




WASHAR0003197
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 278 of 451




WASHAR0003198
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 279 of 451




WASHAR0003199
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 280 of 451




WASHAR0003200
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 281 of 451




WASHAR0003201
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 282 of 451




WASHAR0003202
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 283 of 451




WASHAR0003203
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 284 of 451




WASHAR0003204
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 285 of 451




WASHAR0003205
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 286 of 451




WASHAR0003206
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 287 of 451




WASHAR0003207
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 288 of 451




WASHAR0003208
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 289 of 451




WASHAR0003209
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 290 of 451




WASHAR0003210
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 291 of 451




WASHAR0003211
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 292 of 451




WASHAR0003212
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 293 of 451




WASHAR0003213
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 294 of 451




WASHAR0003214
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 295 of 451




WASHAR0003215
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 296 of 451




WASHAR0003216
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 297 of 451




WASHAR0003217
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 298 of 451




WASHAR0003218
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 299 of 451




WASHAR0003219
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 300 of 451




WASHAR0003220
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 301 of 451




WASHAR0003221
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 302 of 451




WASHAR0003222
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 303 of 451




WASHAR0003223
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 304 of 451




WASHAR0003224
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 305 of 451




WASHAR0003225
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 306 of 451




WASHAR0003226
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 307 of 451




WASHAR0003227
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 308 of 451




WASHAR0003228
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 309 of 451




WASHAR0003229
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 310 of 451




WASHAR0003230
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 311 of 451




WASHAR0003231
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 312 of 451




WASHAR0003232
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 313 of 451




WASHAR0003233
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 314 of 451




WASHAR0003234
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 315 of 451




WASHAR0003235
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 316 of 451




WASHAR0003236
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 317 of 451




WASHAR0003237
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 318 of 451




WASHAR0003238
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 319 of 451




WASHAR0003239
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 320 of 451




WASHAR0003240
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 321 of 451




WASHAR0003241
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 322 of 451




WASHAR0003242
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 323 of 451




WASHAR0003243
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 324 of 451




WASHAR0003244
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 325 of 451




WASHAR0003245
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 326 of 451




WASHAR0003246
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 327 of 451




WASHAR0003247
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 328 of 451




WASHAR0003248
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 329 of 451




WASHAR0003249
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 330 of 451




WASHAR0003250
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 331 of 451




WASHAR0003251
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 332 of 451




WASHAR0003252
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 333 of 451




WASHAR0003253
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 334 of 451




WASHAR0003254
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 335 of 451




WASHAR0003255
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 336 of 451




WASHAR0003256
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 337 of 451




WASHAR0003257
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 338 of 451




WASHAR0003258
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 339 of 451




WASHAR0003259
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 340 of 451




WASHAR0003260
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 341 of 451




WASHAR0003261
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 342 of 451




WASHAR0003262
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 343 of 451




WASHAR0003263
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 344 of 451




WASHAR0003264
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 345 of 451




WASHAR0003265
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 346 of 451




WASHAR0003266
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 347 of 451




WASHAR0003267
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 348 of 451




WASHAR0003268
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 349 of 451




WASHAR0003269
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 350 of 451




WASHAR0003270
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 351 of 451




WASHAR0003271
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 352 of 451




WASHAR0003272
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 353 of 451




WASHAR0003273
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 354 of 451




WASHAR0003274
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 355 of 451




WASHAR0003275
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 356 of 451




WASHAR0003276
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 357 of 451




WASHAR0003277
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 358 of 451




WASHAR0003278
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 359 of 451




WASHAR0003279
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 360 of 451




WASHAR0003280
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 361 of 451




WASHAR0003281
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 362 of 451




WASHAR0003282
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 363 of 451




WASHAR0003283
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 364 of 451




WASHAR0003284
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 365 of 451




WASHAR0003285
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 366 of 451




WASHAR0003286
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 367 of 451




WASHAR0003287
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 368 of 451




WASHAR0003288
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 369 of 451




WASHAR0003289
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 370 of 451




WASHAR0003290
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 371 of 451




WASHAR0003291
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 372 of 451




WASHAR0003292
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 373 of 451




WASHAR0003293
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 374 of 451




WASHAR0003294
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 375 of 451




WASHAR0003295
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 376 of 451




WASHAR0003296
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 377 of 451




WASHAR0003297
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 378 of 451




WASHAR0003298
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 379 of 451




WASHAR0003299
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 380 of 451




WASHAR0003300
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 381 of 451




WASHAR0003301
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 382 of 451




WASHAR0003302
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 383 of 451




WASHAR0003303
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 384 of 451




WASHAR0003304
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 385 of 451




WASHAR0003305
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 386 of 451




WASHAR0003306
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 387 of 451




WASHAR0003307
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 388 of 451




WASHAR0003308
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 389 of 451




WASHAR0003309
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 390 of 451




WASHAR0003310
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 391 of 451




WASHAR0003311
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 392 of 451




WASHAR0003312
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 393 of 451




WASHAR0003313
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 394 of 451




WASHAR0003314
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 395 of 451




WASHAR0003315
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 396 of 451




WASHAR0003316
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 397 of 451




WASHAR0003317
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 398 of 451




WASHAR0003318
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 399 of 451




WASHAR0003319
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 400 of 451




WASHAR0003320
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 401 of 451




WASHAR0003321
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 402 of 451




WASHAR0003322
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 403 of 451




WASHAR0003323
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 404 of 451




WASHAR0003324
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 405 of 451




WASHAR0003325
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 406 of 451




WASHAR0003326
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 407 of 451




WASHAR0003327
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 408 of 451




WASHAR0003328
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 409 of 451




WASHAR0003329
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 410 of 451




WASHAR0003330
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 411 of 451




WASHAR0003331
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 412 of 451




WASHAR0003332
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 413 of 451




WASHAR0003333
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 414 of 451




WASHAR0003334
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 415 of 451




WASHAR0003335
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 416 of 451




WASHAR0003336
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 417 of 451




WASHAR0003337
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 418 of 451




WASHAR0003338
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 419 of 451




WASHAR0003339
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 420 of 451




WASHAR0003340
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 421 of 451




WASHAR0003341
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 422 of 451




WASHAR0003342
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 423 of 451




WASHAR0003343
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 424 of 451




WASHAR0003344
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 425 of 451




WASHAR0003345
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 426 of 451




WASHAR0003346
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 427 of 451




WASHAR0003347
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 428 of 451




WASHAR0003348
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 429 of 451




WASHAR0003349
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 430 of 451




WASHAR0003350
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 431 of 451




WASHAR0003351
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 432 of 451




WASHAR0003352
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 433 of 451




WASHAR0003353
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 434 of 451




WASHAR0003354
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 435 of 451




WASHAR0003355
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 436 of 451




WASHAR0003356
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 437 of 451




WASHAR0003357
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 438 of 451




WASHAR0003358
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 439 of 451




WASHAR0003359
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 440 of 451




WASHAR0003360
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 441 of 451




WASHAR0003361
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 442 of 451




WASHAR0003362
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 443 of 451




WASHAR0003363
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 444 of 451




WASHAR0003364
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 445 of 451




WASHAR0003365
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 446 of 451




WASHAR0003366
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 447 of 451




WASHAR0003367
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 448 of 451




WASHAR0003368
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 449 of 451




WASHAR0003369
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 450 of 451




WASHAR0003370
      Case 2:20-cv-00111-RAJ Document 107-6 Filed 09/23/20 Page 451 of 451




WASHAR0003371
